Citation Nr: 1419883	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  11-24 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss (previously claimed as bilateral hearing loss).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Board notes that in July 2009, the Veteran originally claimed service connection for bilateral hearing loss.  In an August 2012 rating decision, the RO granted the Veteran's claim for service connection for right ear hearing loss.  As this issue has been resolved by a full grant of benefits and the Veteran has not submitted any documents that indicate he is not satisfied with the decision, the Board finds that this issue is no longer part of the current appeal.  See 38 C.F.R. § 19.26(d) (2013).  However, the claim for left ear hearing loss is still on appeal, so, the issue has been recharacterized as above.  

The Veteran testified before the undersigned Veterans Law Judge at a May 2013 Travel Board hearing, and a transcript of this hearing is of record in the Virtual VA paperless claims file associated with the Veteran's appeal.  


FINDINGS OF FACTS

1.  The Veteran's service entrance examination reflects that he had left ear hearing loss prior to entry into service.

2.  The competent and credible evidence does not demonstrate that the Veteran's left ear hearing loss was aggravated in service. 

3.  The competent and credible evidence weighs against a relationship between the Veteran's tinnitus and noise exposure during active duty service.  


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated by active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2013).

2.  Tinnitus was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VA satisfied its duty to notify when it issued a July 2009 letter, prior to the rating decision, informing the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  The correspondence also informed him of how disability ratings and effective dates are assigned, if service connection was to be granted.  See Dingess v. Nicholson, supra.

As noted above, the Veteran testified at a Board hearing in May 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2013).  Here, during the hearing, the VLJ elicited testimony to support the Veteran's claim and sought to identify any pertinent evidence not currently associated with the claims folder that might substantiate the claim.

Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearings.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The VCAA further provides that VA has a duty to assist the Veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  Id.

The Board concludes that the duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), post-service VA treatment records and lay statements are in the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  

In July 2012, the Veteran was afforded a VA audiological examination to determine the etiology of his left ear hearing loss and tinnitus.  The VA examination is adequate, as it is predicated on a review of the claims file, an interview of the Veteran, and examination findings supported by a complete rationale for the opinions stated.  Id.; see 38 U.S.C.A. § 3.159(c)(4).

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

I.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a) such as organic diseases of the nervous system (to include sensorineural hearing loss).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection for organic diseases of the nervous system, including sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307(d). 

A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003. 

In Wagner v. Principi, the Federal Circuit held that, when no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  370 F.3d 1089, 1096 (Fed. Cir. 2004).  Therefore, according to the Federal Circuit in Wagner, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a veteran' s disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  See id.; see also VAOPGCPREC 3-2003.  The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Wagner, 370 F.3d at 1096).  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999). 

An important distinction between section 1111's aggravation prong of the presumption of soundness and section 1153's presumption of aggravation is the burden of proof.  As noted, under section 1111, the burden is on the Government to show by clear and unmistakable evidence that there was no increase in disability in service or, that any increase was due to the natural progress of the disease.  Wagner, 370 F.3d at 1096.  Under section 1153, however, the Appellant bears the burden of showing that his preexisting condition worsened in service.  Id.  Once the veteran establishes worsening, the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012). 

If a condition is noted at the time of service entrance, a veteran is not entitled to the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Under such circumstances, service connection is warranted if the preexisting disorder was aggravated by a veteran's active service.  A preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  A veteran has the burden of showing that there was an increase in disability.  See Wagner, 370 F.3d at 1096. 

Aggravation of a preexisting injury may not be conceded where the disability underwent no increase in severity during service, on the basis of all the medical evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  Similarly, temporary or intermittent flare-ups of the preexisting disorder during service are not sufficient to be considered aggravation unless the underlying disability (as contrasted to symptoms) has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991). 

If the preexisting disorder underwent an increase in severity during service, clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation.  Such evidence includes medical facts and principles, which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).

With respect to hearing loss, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the threshold for normal hearing is from 0 to 20 dB, and that higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Hensley at 159.

As an initial matter, the Board finds that the Veteran is competent to describe the nature and extent of the Veteran's in-service noise exposure.  See C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

The Veteran contends that his current left ear hearing loss and tinnitus was caused by his exposure to noise in service from his work on B-52 airplane motors without ear protection.  See September 2012 statement and May 2013 Board hearing transcript.  While the Veteran's Form DD 214 shows that his military occupational specialty was a Material Facilities Specialist, his service personnel records document that he also worked on the flight line servicing aircraft.  Therefore, the Board concedes that the Veteran was exposed to noise in-service.

The Veteran's service treatment records note that he had left ear hearing loss upon entry into service.  His June 1967 enlistment examination noted that the Veteran had mild hearing loss of the left ear and recorded his hearing as normal from 500 Hz to 2000 Hz with higher thresholds at 3000 Hz (30 dB), 4000 Hz (45 dB) and 6000 Hz (30 dB).  He was given a physical profile (PULHES) of H2.  (PULHES is the six categories into which a physical profile is divided.  The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S stands for psychiatric).  The number 1 indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  Therefore, the Board finds that the Veteran had preexisting left ear hearing loss when he entered his active duty service.  The Board must now consider whether the Veteran's left ear hearing loss was aggravated by his active duty service.  

The Veteran's service treatment records reflect that the Veteran's hearing in his left ear improved while in service.  A September 1972 audiometry test report and his October 1974 separation examination reflect normal hearing from 500 Hz to 6000 Hz in the Veteran's left ear. 

The Veteran's first report of hearing problems was over 35 years after his discharge.  A May 2010 VA treatment record reflects that the Veteran complained of gradual hearing loss that was worsening.  He also reported experiencing tinnitus that he noticed in the mornings and at night.  He relayed his in-service noise exposure and his post-service occupational noise exposure working in various factories, including a printing company.  The Veteran's audiological examination showed that he had normal hearing in his left ear from 500 Hz to 3000 Hz and mild hearing loss at 4000 Hz with an auditory threshold at 40 dB.  

At his July 2012 VA examination, the examiner interviewed the Veteran and performed an audiological examination.  The results of the Veteran's puretone test for his left ear, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
20
15
30
35
35

The examiner diagnosed the Veteran with left ear sensorineural hearing loss.  Upon reviewing the Veteran's service records, the examiner determined that the Veteran had preexisting hearing loss in his left ear, as noted in his enlistment examination.  The examiner opined that the Veteran's left ear hearing loss was not aggravated beyond its normal progression during his military service and that it was less likely than not caused by or the result of his in-service noise exposure.  The examiner based his opinion on the two hearing tests performed on the Veteran in service, which included his separation examination, that showed the Veteran's auditory thresholds were within normal limits for his left ear.  The examiner found that the Veteran's hearing in his left ear had improved significantly as compared to his enlistment examination and remained stable.  The examiner also opined that the Veteran's reported history of post-service occupational noise exposure possibly contributed to or caused his current left ear hearing loss.   

With regard to his tinnitus, the Veteran reported noticing it in 2006 or 2007 shortly before he had gastric bypass surgery.  As the Veteran did not notice his tinnitus for many years following his service, the examiner found that the Veteran's tinnitus was less likely as not caused by or a result of his military noise exposure.  

At his May 2013 Board hearing, the Veteran testified that he did not notice any hearing loss prior to entering service.  He said that he did not experience any signs of hearing loss until 2005 or 2006 and that it became gradually worse since that time.  He also said his tinnitus symptoms were not noticeable during service.  

The Board finds that the preponderance of the evidence is against the claims for service connection for left ear hearing loss and tinnitus.  The Board finds that the July 2012 VA opinion is highly probative on the issue of whether the Veteran's left ear hearing loss and tinnitus are etiologically-related to his in-service noise exposure as it provides a complete rationale for its opinion.  Despite finding that the Veteran had preexisting left ear hearing loss prior to entering service, there was no evidence of aggravation during service as his service treatment records show that the hearing in his left ear had improved to normal with no evidence of decline upon discharge.  Moreover, the Veteran has consistently reported that his gradual hearing loss and tinnitus symptoms began many years after his separation from service in 1974.  

The Board acknowledges the Veteran's contention that his left ear hearing loss and tinnitus are related to in-service noise exposure.  Lay evidence may (italics added for emphasis) be competent to establish medical etiology or nexus (Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)), but VA can give lay evidence whatever weight it concludes the evidence is entitled to.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Nevertheless, the Board gives more weight to the July 2012 VA examiner's opinion given his medical expertise on audiological matters.  Furthermore, the Veteran has not submitted any other competent or credible evidence to support a relationship between his left ear hearing loss and tinnitus and his period of active duty service.

The Board has also considered whether service connection is warranted under 38 C.F.R. § 3.303(b).  The probative evidence of record shows that the Veteran's hearing loss symptoms manifested many years after discharge.  Therefore, the Board finds that the record lacks evidence of continuity of symptomatology required under 3.303(b).  

Additionally, as the Veteran's sensorineural left ear hearing loss did not manifest to a compensable degree within one year from the date of separation from service, the Board concludes that the Veteran's left ear hearing loss is also not entitled to presumptive service connection.  See 38 C.F.R. § 3.307(a).  

In sum, the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for his left ear hearing loss and tinnitus must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for left ear loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


